1
2
3                                                              JS-6
4                           UNITED STATES DISTRICT COURT
5                         CENTRAL DISTRICT OF CALIFORNIA
6                                   SOUTHERN DIVISION
7    RETINA ASSOCIATES MEDICAL                   )   CASE NO. 8:18-cv-00740-CJC-DFM
     GROUP, INC., individually and on            )
8    behalf of all others similarly situated,    )
                                                 )   ORDER ON JOINT STIPULATION
9                               Plaintiff,       )   FOR DISMISSAL
                                                 )
10         v.                                    )   Hon. Cormac J. Carney
11   SUNSET PHARMACEUTICALS,                     )
     INC.,                                       )
12                                               )
                                Defendant.       )
13                                               )
                                                 )
14                                               )
15          The Court, having considered the Joint Stipulation for Dismissal (the
16   Stipulation”) and good cause appearing thereof, ORDERS AS FOLLOWS:
17      1. The Stipulation is GRANTED.
18      2. The above-entitled action is hereby dismissed with prejudice as to Plaintiff
19   Retina Associates Medical Group, Inc. (“Plaintiff”), in its individual capacity against
20   Sunset Pharmaceuticals, Inc. (“Defendant”).
21      3. The above-entitled action is hereby dismissed without prejudice as to all Class
22   claims alleged against Defendant.
23      4. Each party shall bear their own attorney’s fees, costs and expenses.
24      5. The Court will retain jurisdiction to enforce an agreement between the Parties
25
26   Dated: December 11, 2018                   __________________________________
                                                Honorable Cormac J. Carney
27                                              United States District Court Judge
28
                                                 -1-
                                                     ORDER ON JOINT STIPULATION FOR DISMISSAL
                                                                  CASE NO. 8:18-cv-00740-CJC-DFM
